McGINLEY, Judge,
dissenting.
I respectfully dissent to the majority’s conclusion that the USPS budding is not a self-sustained “general service” budding subject to taxation under Paragraph 8 of the Agreement.
As the majority notes Paragraph 8 of the Agreement provides:
It is agreed by ad parties hereto that if such a significant portion of a general service budding ... shad be leased to tenants for commercial purposes so as to make that budding at lease self-sustained to the City considering ad operating and debt service costs, then such budding shad be taxable by the Delaware County Authorities signatory hereto....
Unlike the majority, I bedeve the terms of this paragraph are clear and unambiguous. Simply stated, Paragraph 8 provides that where significant portions of a general service budding are leased and the rents derived therefrom are sufficient to make the budding self-sufficient, i.e. no City funds are necessary to maintain the budding, the budding is taxable.
Here, the record reveals that USPS pays the City annual rents for the budding ranging from $1,118,948.00 to $1,611,285.00. In addition, there is no evidence in the record which would support a conclusion that the City expends funds to maintain the budding. Ergo, I believe that the USPS budding is a self-sustaining general service budding subject to tax under Paragraph 8 of the Agreement.
Accordingly, I would reverse the trial court’s grant of summary judgment.